           Case 1:20-cv-00072-MEM Document 17 Filed 02/23/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

MARY KAY BLEVINS,                       :

                       Plaintiff        :   CIVIL ACTION NO. 1:20-072
                  v.                            (JUDGE MANNION)
                                        :
ANDREW SAUL,
                                        :
                       Defendant

                                     ORDER
        In accordance with the court’s memorandum issued this same day, IT
IS HEREBY ORDERED THAT:
        (1) The Report of Judge Cohn, (Doc. 15), is ADOPTED IN ITS
             ENTIRETY.
        (2) The plaintiff’s appeal of the Commissioner’s decision
             denying her claim for DIB, (Doc. 1), is GRANTED, and the
             Commissioner’s decision is VACATED.
        (3) This case is REMANDED to the Commissioner for further
             proceedings consistent with Judge Cohn’s Report.

        (4) The clerk of court is directed to CLOSE this case.


                                            s/ Malachy E. Mannion_
                                            MALACHY E. MANNION
                                            United States District Judge
DATED: February 23, 2021
20-072-01-Order
